PER CURIAM.
The appellant pled guilty to manslaughter, was adjudged guilty and sentenced to be imprisoned for a period fifteen years. Thereafter, he filed a petition to vacate sentence in which he alleged that the sentence he received was more severe than that to which he had agreed on entering his plea. The petition was denied, and this appeal followed.
We have examined the record of the proceedings in which defendant entered his guilty plea and find that it was fully explained to him by the court that if the court accepted his guilty plea, the maximum punishment to which he could be subject was fifteen years. The defendant’s response clearly demonstrates his understanding of the circumstances, and we find that the court’s examination of the defendant at the time of receiving the guilty plea was full and complete. Thereupon, the order denying the motion to vacate judgment is affirmed.
Affirmed.